Citation Nr: 1020014	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  08-08 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a total rating for individual unemployability 
due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to 
January 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision by the 
Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the Veteran's claim of 
entitlement to a TDIU.

In June 2008, the Veteran, his daughter, and his 
representative appeared at the RO to present oral testimony 
in support of his claim before a Regional Office hearing 
officer.  A transcript of this hearing has been obtained and 
associated with the Veteran's claims file.  (The Board notes 
at this juncture that the Veteran had requested a hearing at 
the RO before a traveling Veterans Law Judge from the Board.  
The requested hearing was scheduled for March 2010 and the 
Veteran was duly notified of the hearing in a February 2010 
letter but failed to report on the scheduled date.  The file 
indicates that the Veteran failed to notify VA beforehand 
that he was not able to attend the hearing or otherwise show 
good cause as to why his hearing should be rescheduled.  
Therefore, the request for the hearing is deemed to have been 
withdrawn and no further action in this regard is required; 
adjudication of the claim will proceed without a Board 
hearing.  See 38 C.F.R. § 20.704 (2009).)  

Please note this appeal has been advanced on the Board's 
docket on account of the Veteran's age, pursuant to 38 C.F.R. 
§ 20.900(c) (2009); 38 U.S.C.A. § 7107(a)(2) (West 2002).

For the reasons that will be discussed below, the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant and his 
representative if further action is required on their part.




REMAND

The Veteran is service connected for bilateral hearing loss 
(currently rated 70 percent disabling) and tinnitus 
(currently rated 10 percent disabling).  These are his only 
service-connected disabilities.  He contends that his hearing 
acuity is so severely impaired as to render him individually 
unemployable.

The Board notes that correspondence and medical records 
associated with the Veteran's claims file indicates that he 
stopped working in 1991, when he was 59 years old, due to his 
hearing loss disability and that he thereafter drew income 
from payments received from the Social Security 
Administration (SSA).  However, those records pertinent to 
his claim for SSA benefits are not presently associated with 
the Veteran's claims file.  As they are of obvious relevance 
to the current TDIU claim, and as the United States Court of 
Appeals for Veterans Claims (Court) has held that VA's duty 
to assist includes a duty to obtain SSA records and to 
otherwise request information and pertinent records from 
other Federal agencies when on notice that such information 
exists and is deemed pertinent to the Veteran's claim, the 
case should be remanded so that the appropriate development 
may be undertaken to obtain these outstanding records.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 371 (1992); Tetro v. 
Gober, 14 Vet. App. 110 (2000).

Accordingly, in view of the foregoing discussion, the case is 
REMANDED to the RO via the AMC for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The claims file includes the Veteran's 
VA treatment records up to July 2008.  To 
ensure completeness of the record prior to 
adjudication of the TDIU claim on appeal, 
the RO should contact the Veteran and 
request that he provide a detailed list of 
all healthcare providers, both VA and 
private, who treated him for his impaired 
hearing and tinnitus.  After obtaining the 
necessary waivers, the RO should obtain 
copies of those pertinent records not 
already associated with the evidence.  

If the RO is unable to obtain any records 
identified as relevant by the Veteran, it 
should state the reasons why such records 
were unobtainable.

2.  The RO should contact the SSA and 
request that it provide VA with copies of 
all clinical and administrative records 
reviewed by SSA as they pertain to the 
Veteran's claim for SSA benefits, as well 
as a copy of the decision.

If these records, or any other records 
deemed relevant to the appeal, are 
unobtainable by VA, the RO should so state 
in the claims file and provide an 
explanation as to why they could not be 
obtained.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the claim of 
entitlement to a TDIU should be 
readjudicated.  In the event that the 
claim remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case, which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  After he and his representative 
have been given the appropriate time to 
submit additional argument, the claim 
should be returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

